t c summary opinion united_states tax_court robert t and margaret m fitzpatrick petitioners v commissioner of internal revenue respondent docket no 1075-08s filed date robert t fitzpatrick pro_se daniel ryan for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the sole issue for decision is whether robert t fitzpatrick petitioner is subject_to self-employment_tax on the fee-based income that he received as a bail magistrate background some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in the commonwealth of massachusetts commonwealth when the petition was filed during petitioner was employed as a salaried assistant clerk magistrate for the west roxbury district_court in forest hills massachusetts petitioner rightly did not pay employment_taxes on this salary income because as an employee of the commonwealth he participated in its retirement_system at the time of trial petitioner was eligible for maximum retirement benefits under the commonwealth’s retirement_system as an assistant clerk magistrate petitioner had the option of also serving as a bail magistrate bail magistrates are authorized under mass ann laws ch sec_57 lexis nexi sec_2002 and petitioner was sworn in as a bail magistrate by a superior court judge petitioner worked as a bail magistrate for many years and he was compensated for his work with fee-based income received from the public the fee-based income was paid to petitioner by those being held in custody for determining the terms of bail petitioner received dollar_figure in cash each time he performed this service petitioner did not participate in the retirement_system of the commonwealth by virtue of this position before petitioner reported his fee-based income on schedule c profit or loss from business of his federal_income_tax return and paid self-employment taxes on the net_income he stopped paying self-employment_tax on this income in on the basis of a newsletter that he received from an association of clerks the newsletter stated that fee-based income received by bail magistrates for setting bail might not be subject_to self- employment_tax discussion in order for individuals to be liable for payment of the self-employment_tax they must have ‘net earnings from self- employment’ which is the gross_income derived by an individual from any trade_or_business carried on by such individual sec_1402 for purposes of self-employment_income the term trade_or_business has the same meaning as when used in sec_162 relating to trade_or_business_expenses sec_1402 those who derive income from the performance of the functions of a public_office are generally not subject_to self- employment_tax because the income is not derived from a trade_or_business see sec_1402 ekren v commissioner tcmemo_1986_509 see also 88_tc_548 revd 856_f2d_1205 8th cir affd sub nom 841_f2d_62 3d cir however those who perform the functions of a public_office with respect to fees received in any period in which the functions are performed in a position compensated solely on a fee basis and in which such functions are not covered under an agreement entered into by such state and the commissioner of social_security pursuant to sec_218 of the social_security act u s c sec_418 are required to pay self-employment_tax on the fee-based income received sec_1402 a public_office for this purpose includes any elective or appointive office of the united_states or any possession thereof of the district of columbia of a state or its political subdivisions or a wholly-owned instrumentality of any one or more of the foregoing sec_1_1402_c_-2 income_tax regs the examples provided in the regulations include a judge a justice of the peace a county or city attorney and a notary public id petitioner was sworn into office as a bail magistrate by a superior court judge and his position was authorized under the laws of the commonwealth we find that petitioner does hold a public_office it is clear that as a bail magistrate petitioner received fee-based income for performing the duties of a public_office however in order for petitioner to be exempt from paying self- employment_tax on this income it is necessary that this position be covered by an agreement between the commonwealth and the social_security administration pursuant to sec_218 of the social_security act ssa although petitioner holds two public offices each position is treated separately see sec_1_1402_c_-3 income_tax regs the commonwealth and the social_security administration established an agreement to extend social_security coverage to employees of instrumentalities of the commonwealth of massachusetts pursuant to ssa sec_218 on date this agreement extended the insurance system established by ssa title ii to services performed by individuals as employees of specific instrumentalities of the commonwealth the original agreement has been amended times the instrumentalities covered by the original ssa sec_218 agreement and subsequent amendments include the greenfield and montague transportation area the massachusetts market authority the mystic river bridge authority the nashoba associated boards of health the massachusetts turnpike authority coverage terminated by the second amendment the boston arena authority the massachusetts health and educational facilities authority the massachusetts board_of bar overseers the springfield parking authority the pioneer valley transit authority the north east solid_waste committee the greater lawrence sanitary district the montachusett regional planning board the southeastern regional planning and economic development district and the pioneer valley planning commission we find that petitioner did not work for an instrumentality of the commonwealth that is covered under the original ssa sec_218 agreement and subsequent amendments therefore petitioner is required to pay self-employment_tax on the fee-based income that he received as a bail magistrate see sec_1402 to reflect the foregoing decision will be entered for respondent
